Citation Nr: 0816366	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  06-11 103	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from July 1969 to February 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran has a current diagnosis of PTSD, and medical 
providers have related the diagnosis to claimed in-service 
stressors.

2.  The evidentiary record shows the veteran served during 
the Vietnam era, but was not engaged in combat with the 
enemy.

3.  His claimed in-service stressful experiences have not 
been corroborated by service records, or other credible 
supporting evidence, and he has not provided sufficient 
information for VA to attempt to independently corroborate 
any such in-service stressful experiences.


CONCLUSION OF LAW

Service connection for PTSD is not established.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations

To establish entitlement to service connection for PTSD in 
particular requires: (1) medical evidence diagnosing PTSD; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2007).  See also, 
Cohen v. Brown, 10 Vet. App. 128 (1997).

Under 38 C.F.R. § 3.304(f), the relevant criteria require 
that a PTSD diagnosis must be established in accordance with 
38 C.F.R. § 4.125(a), which mandates that for VA purposes, 
all mental disorder diagnoses must conform to the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV).  In 
this regard, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has taken judicial notice 
of the mental health profession's adoption of the DSM-IV as 
well as its more liberalizing standards to establish a 
diagnosis of PTSD.  Specifically, the Court took notice of 
the change in criteria from an objective "would evoke . . . 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-
141 (1997).

Furthermore, the pertinent regulation provides that if the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2007).  

In this case, the record contains evidence favorable to the 
veteran's claim in the form of a January 2005 medical opinion 
from VA clinical nurse specialist.  She opined that he met 
the stressor criteria and all symptoms criteria for the 
diagnosis of PTSD.  His long term substance abuse was 
considered consistent with a pattern of self-medication 
commonly used by combat veterans to deal with their symptoms.  
The Board would like to point out that this diagnosis is 
based upon a vague and general reference to symptoms without 
specific discussion of the DSM-IV criteria, and without any 
indication that specific stressor history was reviewed as 
part of the basis for the diagnosis.  Nevertheless read in 
isolation, this opinion could be construed as supporting the 
veteran's contention that he currently has PTSD.  

However, the competent evidence does not show that the 
veteran engaged in combat with an enemy force in Vietnam.  
His DD 214 and other service personnel records show that his 
primary military occupational specialty (MOS) was as a supply 
man and that he received no commendations or awards, such as 
the Combat Infantryman Badge, Purple Heart, or similar 
citation indicative of combat status, and there is no other 
objective evidence of record, which indicates that the 
veteran participated in combat.  

In statements submitted with his claim, the veteran 
identified events which he considered to be the precipitating 
cause of his claimed PTSD.  He stated that he was stationed 
at Vung Tau between 1970 and 1971 and as a truck driver he 
was occasionally under fire while riding in convoys, but not 
in any direct combat.  The most frightening part was seeing 
trucks blown up while under attack.  He did not provide any 
information concerning the time or location of any of the 
claimed events and did not provide the names of the injured 
or killed.  

Since combat status has not been established, the law 
requires additional verification beyond his assertions.  In 
such cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Unfortunately the evidence offered by the veteran to 
support his claimed stressors is too vague and lacking in 
detail to be subject to verification.  

In a June 2004 letter from the RO, the veteran was asked to 
provide a specific two month timeframe for the incident, the 
geographic location and unit he was assigned to at the time, 
including the names and ranks of any other people involved.  
The veteran's response to this letter remained essentially 
unchanged.  He has not furnished any additional details and 
without such information, VA cannot attempt to verify the 
events.  See 38 C.F.R. § 3.159(c)(2)(i) (in the case of 
records requested to corroborate a claimed stressful event in 
service, the claimant must provide information sufficient for 
the records custodian to conduct a search of the 
corroborative records).  In the absence of any more specific 
information, it is clear that any attempt on the part of VA 
to verify the alleged incident in service would be an 
exercise in futility.  

Although the veteran clearly has a diagnosis of PTSD, this is 
based on a history provided by him, without independent 
verification.  Notwithstanding the diagnosis, service 
connection for PTSD is not warranted because there is no 
credible supporting evidence that the claimed in-service 
stressors occurred.  In the absence of a verified stressor, 
the diagnoses of PTSD are not sufficient to support the 
claim.  The Board is not required to accept an 
unsubstantiated diagnosis that the alleged PTSD had its 
origins in the veteran's Vietnam service.  See West v. Brown, 
7 Vet. App. 70, 78 (1994).  Since the veteran's claimed 
stressors have not been verified, the diagnosis of PTSD was 
based on a questionable history that is inadequate for rating 
purposes, and may not be relied upon by the Board.  See West, 
7 Vet. App. at 78.  See also Moreau v. Brown, 9 Vet. App. 389 
(1996) (a medical opinion diagnosing PTSD does not suffice to 
verify the occurrence of the claimed in-service stressors).

In making the above determination regarding the veteran's 
purported in-service stressor, the Board is cognizant of the 
holding of Pentecost v. Principi, 16 Vet. App. 124 (2002), 
wherein the Court reversed the Board's denial of a claim for 
service connection for PTSD on the basis of an unconfirmed 
in-service stressor.  However, in Pentecost, the veteran 
submitted evidence that his unit was subjected to rocket 
attacks.  The Court had previously pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the veteran's own personal 
involvement, is not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  The veteran's claim herein may be 
distinguished from those in Pentecost and Suozzi, as the 
veteran has submitted no independent evidence of the 
occurrence of any of the claimed in-service stressors.

At this time, the Board acknowledges that the veteran was not 
examined for the purpose of addressing his claim; however, 
given the facts of this case a VA examination is not 
required.  Specifically, under the statute, an examination or 
opinion is necessary to make a decision on the claim when the 
record (1) contains competent evidence that the claimant has 
a current disability or persistent or recurrent symptoms of 
the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  

While the Board has already acknowledged that the evidentiary 
record contains a diagnosis of PTSD, in this case evidence of 
a verified stressor upon which a diagnosis of PTSD could be 
based has not been presented.  Therefore, the evidence of 
record is sufficient to make a decision in this case and VA 
is not required to provide the veteran with a medical 
examination absent a showing by the veteran of a current 
disability and an indication of a causal connection between 
the claimed disability and service.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003); see also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4)(i).  

In conclusion, the Board finds that the veteran has not 
alleged a valid in-service stressor that is verified or 
verifiable based on the information given, which could 
provide a basis for the diagnosis of PTSD.  Accordingly, the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107(b).




Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The Court has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a SOC or supplemental SOC (SSOC), is 
sufficient to cure a timing defect). 

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 

In letters dated in April 2004 and June 2004, the RO informed 
the veteran of its duty to assist him in substantiating his 
claim under the VCAA, and the effect of this duty upon his 
claim.  These letters pre-dated the RO's November 2004 rating 
decision.  See also VCAA letter dated in March 2006.

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The veteran's service medical 
records and post service treatment reports are of record.  It 
is therefore the Board's conclusion that he has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Accordingly, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claim is being denied, such other issues 
are moot.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.



ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


